PER CURIAM.
Appellant, Robert Patrick Gozia, appeals the “Order of Judgment and Sentence” that was entered following the revocation of his probation. Because we conclude that it was fundamental error to revoke Appellant’s probation for failure to complete his community service hours when the Order of Modification of Probation gave him until August 15, 2017, to either perform his ordered community service hours or to buy out his remaining hours, we reverse and remand for the reinstatement of his probation. See Hendricks v. State, 34 So.3d 819, 828 (Fla. 1st DCA 2010) (discussing an appellate court’s duty to correct fundamental error on appeal); Bishop v. State, 21 So.3d 830, 832 (Fla. 1st DCA 2008) (same).
REVERSED and REMANDED with directions.
ROBERTS, C.J., LEWIS, and WINSOR, JJ., CONCUR.